MEMORANDUM OPINION
BUSSEY, Judge:
This is an original proceeding in which petitioner, Harvey D. Clutter, seeks his release from confinement from the State Penitentiary at McAlester, Oklahoma, where he is currently confined by virtue of a judgment and sentence rendered against him in the District Court of Garfield County.
The sole question which petitioner seeks to raise at this time is that he was not accorded a speedy trial prior to entering a plea of guilty in said county.
It is well settled that in order to properly preserve the question of denial of a speedy trial, it must first be raised in the trial court and preserved in the Motion for New Trial in order for this Court to consider it on an appeal. When this is not done, it cannot thereafter be raised for the first time in a habeas corpus proceeding, long after the time within which an appeal could be perfected has expired. The writ prayed for is accordingly denied.
Writ denied.
NIX, P. J., and BRETT, J., concur.